ACCEPTED
                                                                                   03-14-00012-CV
                                                                                          4493960
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                              3/13/2015 2:12:48 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                              No. 03-14-00012-CV

                                                                  FILED IN
                                                           3rd COURT OF APPEALS
                         IN THE COURT OF APPEALS               AUSTIN, TEXAS
                          FOR THE THIRD DISTRICT           3/13/2015 2:12:48 PM
                              AUSTIN, TEXAS                  JEFFREY D. KYLE
                                                                   Clerk


                  STATE OFFICE OF RISK MANAGEMENT
                                  v.
                         KATINA A. EDWARDS


                 On appeal from the 53rd Judicial District Court
            of Travis County, Texas; Cause No. D-1-GN-09-003089;
                      The Honorable Tim Sulak, Presiding


 TEXAS DEPARTMENT OF INSURANCE, DIVISION OF WORKERS’
COMPENSATION’S MOTION TO PARTICIPATE IN ORAL ARGUMENT


KEN PAXTON                             DENNIS M. MCKINNEY
Attorney General of Texas              Assistant Attorney General
                                       State Bar No. 13719300
CHARLES E. ROY                         Office of the Texas Attorney General
First Assistant Attorney General       ADMINISTRATIVE LAW DIVISION
                                       P.O. Box 12548, Capitol Station
JAMES E. DAVIS                         Austin, Texas 78711-2548
Deputy Attorney General for            Telephone: (512) 475-4020
Civil Litigation                       Facsimile: (512) 320-0167
                                       dennis.mckinney@texasattorneygeneral.gov
DAVID A. TALBOT, JR.
Chief, Administrative Law Division     Attorneys for Amicus Curiae, Texas
                                       Department of Insurance, Division of
                                       Workers’ Compensation

Dated: March 13, 2015
                               No. 03-14-00012-CV


                         IN THE COURT OF APPEALS
                          FOR THE THIRD DISTRICT
                              AUSTIN, TEXAS


                   STATE OFFICE OF RISK MANAGEMENT
                                   v.
                          KATINA A. EDWARDS


                  On appeal from the 53rd Judicial District Court
             of Travis County, Texas; Cause No. D-1-GN-09-003089;
                       The Honorable Tim Sulak, Presiding


  TEXAS DEPARTMENT OF INSURANCE, DIVISION OF WORKERS’
  COMPENSATION’S AGREED MOTION TO PARTICIPATE IN ORAL
                      ARGUMENT


TO THE HONORABLE JUSTICES OF THE TEXAS THIRD COURT OF
APPEALS:

      COMES NOW, the Texas Department of Insurance, Division of Workers’

Compensation (“the Division”), and respectfully files this Motion to Participate in

Oral Argument, and offers the following:

      1.     Oral Argument for this case is set for March 25, 2015 at 1:30 p.m.

      2.     Assistant Attorney General Dennis M. McKinney represents the

Division, Amicus Curiae. Brad McClellan represents Appellee, Katrina Edwards.

The Division is not a party to this appeal, and has filed an Amicus Curiae Brief.

                                           1
      3.     Counsel for Appellee Katrina Edwards, has offered to allow counsel for

the Division to use the first five (5) minutes of Appellee’s time to argue.

      4.     Counsel for the Division hereby seeks permission from this Court to

participate in oral argument and allow the Division to use five minutes of Appellee’s

time to argue.

      5.     Counsel for Appellee is in agreement with this Motion and request.



                                 Respectfully submitted,

                                 KEN PAXTON
                                 Attorney General of Texas

                                 CHARLES E. ROY
                                 First Assistant Attorney General

                                 JAMES E. DAVIS
                                 Deputy Attorney General for Civil Litigation

                                 DAVID A. TALBOT, JR.
                                 Chief, Administrative Law Division




                                          2
                                /s/ Dennis M. McKinney
                                DENNIS M. MCKINNEY
                                Assistant Attorney General
                                State Bar No.13719300
                                OFFICE OF THE TEXAS ATTORNEY GENERAL
                                ADMINISTRATIVE LAW DIVISION
                                P.O. Box 12548, Capitol Station
                                Austin, Texas 78711-2548
                                Telephone: (512) 475-4020
                                Facsimile: (512) 320-0167
                                E-mail: dennis.mckinney@texasattorneygeneral.gov
                                Attorneys for Amicus Curiae, Texas Department of
                                Insurance, Division of Workers’ Compensation


AGREED TO:
/s/ Brad McClellan by permission
Brad McClellan
Attorney for Appellee Katina Edwards




                      CERTIFICATE OF CONFERENCE
      I hereby certify that on March 13, 2015, I conferred with J. Red Tripp, counsel
for Appellant, and counsel for Appellant indicated that she is not opposed to this
motion.
                                       /s/ Dennis M. McKinney
                                       DENNIS M. MCKINNEY
                                       Assistant Attorney General




                                         3
                      CERTIFICATE OF COMPLIANCE

       I hereby certify compliance with Texas Rules of Appellate Procedure 9 and
that there are 640 words in this document. Microsoft Word was used to prepare this
filing and calculate the number of words in it.

                                     /s/ Dennis M. McKinney
                                     DENNIS M. MCKINNEY
                                     Assistant Attorney General



                         CERTIFICATE OF SERVICE

      I hereby certify that, in compliance with Rule 9.5 of the Texas Rules of
Appellate Procedure, a true and correct copy of the above and foregoing document
has been served via e-service and email on the following on this the 13th day of
March, 2015:

Brad McClellan
LAW OFFICES OF RICHARD PENA, P.C.
1701 Directors Blvd, Suite 110
Austin, Texas 78744
Telephone: (512) 327-6884
Facsimile: (512) 327-8354
brad.mcclellan@yahoo.com
Attorney for Appellee

J. Red Tripp
P.O. Box 13777
300 W. 15th Street, 6th Floor
Austin, Texas 78701
Telephone: (512) 936-1516
Facsimile: (512) 370-9189
Red.Tripp@sorm.state.tx.us
Attorneys for Appellant

                                     /s/ Dennis M. McKinney
                                     DENNIS M. MCKINNEY
                                     Assistant Attorney General

                                        4